It is pretty difficult to say what the General Assembly intended by the passage of the act, Pub. Laws R.I. cap. 863, of April 21, 1881. The act is as follows:
 "AN ACT IN ADDITION TO CHAPTER 92 OF THE GENERAL STATUTES `OF WATER MILLS.'"
"It is enacted by the General Assembly as follows:
"SECT. 1. The provisions of chapter 92 of the General Statutes are hereby extended to, and are made to embrace lands, water privileges, and water rights, taken to supply or to enlarge the supply of any town, city, or village with water; and the remedies provided in said chapter for any person whose land may be taken, or rights of property, corporeal or incorporeal, may in any way be affected, are hereby given against the party or corporation taking such property or affecting such right to the full extent, as if the same had been taken for mill purposes under the provisions of the said chapter 92 of the General Statutes.
"SECT. 2. No property condemned under the provisions of this act shall be exempted by any town council from taxation."
By § 1, the provisions of Gen. Stat. R.I. cap. 92, commonly known as the Flowage Law, or Mill Act, are extended to lands and rights "taken" to supply or enlarge the supply of water for any city or village. Now let us give "taken" its strongest meaning, and substitute in its place the word "condemned" used in § 2; and what does it mean? Condemned indeed, but by whom or by what authority? This act gives no authority to any person or corporation to condemn. The act which it amends gave no authority to any one to take land but only to flow it; and to have this power, the taker must own a mill dam.
Did it intend to give to any city or village the right to take lands whenever and wherever they choose, in order to obtain *Page 493 
water for city or village use? As these things involve large expenditure and heavy debt and taxation, the legislature has never yet allowed any city to do this without an act expressly granting the power, and without submitting the question to the people who were to be taxed. There is nothing in this act which leads us to suppose that the General Assembly intended to depart from the heretofore settled policy of the State; and if they had so intended, they would not have used ambiguous language to do it.
Did they intend to authorize any individual to take land without any express grant of power? It is not reasonable to suppose they intended to give to any man the power to condemn in advance another man's land, merely because it might be possible that some city might afterwards want it for public use for water purposes.
It is one of the oldest and most fundamental principles of law that the legislature cannot give to A. the power to take B.'s land, or any right or easement in it, for private use; and the fact that by the promotion of health or agriculture the public might derive an incidental benefit can make no difference, and, in the case just supposed, the present use would be altogether private.
Could it be intended by this act to give this great power to a person who had contracted to supply a city? If the legislature cannot reasonably be supposed to have intended to give it to the city itself, the reason seems still stronger in the case of a mere contractor.
When an application is made to the General Assembly to grant this power to a city, it has generally been made a matter of public discussion before granting it. By Gen. Stat. R.I. cap. 18, § 1, which is not a new law, but of ancient date, in all cases affecting "the right or interest of any other person than the petitioner," the legislature has itself laid down the rule of right and requires that notice shall be given; and the legislature has by the Constitution no power to create a corporation which is to have this power of taking private property, without public notice. The fact that these provisions are not always strictly complied with does not affect the question. They recognize the principle that in such cases notice should be given. They acknowledge a rule of right and justice, and when a proposition is before the General Assembly *Page 494 
in plain and intelligible language, to grant this enormous power of taking one man's property at the will of another, it is at least likely that it will be discussed, and that all parties interested will know of it and have a chance to be heard.
But supposing that in the present case the legislature had given public notice in the newspapers to all parties interested to appear if they saw fit, and be heard in opposition to the passage of "An act in addition to chapter 92 of the General Statutes `of Water Mills;'" who would even have supposed that it contained a provision authorizing cities, villages, and individuals to take private property for supplying cities and villages with water?
Again, if such power is given at all by this act, it is given to villages as well as to cities. Did the legislature mean that the owners or majority of owners of any half-dozen houses standing in proximity and commonly known as a village, may not only tax each other, but take other persons' property at their pleasure, to make a pond or dig a trench to bring water to it? We have indeed some village authorized to tax within certain limits for protection against fire; but their powers are limited.
But if this act does intend to give the right of eminent domain to anybody and everybody, it is open to another objection. It is the better opinion that the legislature cannot grant the power to take property for public uses, without providing that compensation shall be made, and except in the case of municipal corporations, without also providing for securing the payment of this compensation. This act makes no such provision. It gives only the remedy which a man has whose land is flooded by a mill-dam, and that is a lien upon the mill and mill-dam. It does not appear that Mr. Norman owns any mill or mill-dam. If it had been intended to give a lien upon his water works, it would have been easy to say so.
And the powers of cities and towns in this State as to taxation and incurring debts are limited. Ordinarily they would not be justified in incurring a debt for any purpose for which they could not levy a tax. The legislature has always provided for incurring water debts by special acts for that specified purpose. Can we suppose that the legislature intended by the present act to abolish all these salutary restrictions? *Page 495 
But it is contended by the defendant's counsel that the act was intended to cover such a case as the present, and that he is entitled to the benefit of it. By an act passed February 8, 1877, Pub. Laws R.I. cap. 582, George H. Norman was invested with the power to condemn certain lands and water rights to supply the city of Newport with water. By Pub. Laws R.I. cap. 634, passed May 31, 1877, this act was amended so as to authorize the taking of more land and water, but not in any way to affect the question before us.
But it is a sufficient answer to this that Norman's power to condemn was limited to three years from February 8, 1877, and the present pretended condemnation was not made until after the three years had expired, and there was no power of condemnation in existence at the time.
Decree accordingly.